TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00096-CV



 Thomas Terry, Jr. and derivatively Cardiac Services of Texas, Inc. and Cardiac Services
                               of Austin, L.P., Appellants

                                                  v.

      Darrell Sargent; Cardiac Products of Texas, Inc.; Cardiostaff Corporation; and
                                Larry Lawson, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. GN304065, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants filed a notice of appeal in the trial court on February 7, 2007; the notice

was filed in this Court on February 9. On March 20, this Court received a letter from the office of

the Travis County District Clerk notifying us that appellants had not made payment for the clerk’s

record. On April 9, this Court sent appellants a letter requesting a status report regarding the appeal

by April 19 and warning that failure to comply with the request would result in dismissal for want

of prosecution. Appellants have made no response to the letter. On May 21, 2007, the office of the

district clerk informed this Court that appellants still have not made arrangements to pay for the

clerk’s record. On June 26, 2007, the office of the district clerk again informed this Court that

arrangements for payment still have not been made. Accordingly, we dismiss the appeal for want

of prosecution. See Tex. R. App. P. 37.3(b).
                                                  _____________________________________

                                                  Diane Henson, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: July 3, 2007




                                              2